  Case 5:20-cv-05048-PKH Document 3            Filed 04/20/20 Page 1 of 3 PageID #: 31




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                          FAYETTEVILLE DIVISION

IN RE: LADONNA HUMPHREY, DEBTOR

DISTRICT COURT NUMBER: 5:20-cv-05048-PKH

BANKRUPTCY COURT NUMBER: 5:19-bk-72555

                                MOTION TO DISMISS

        Come now Bianca Rucker, Chapter 7 Trustee, and Absolute Pediatric Services,

Inc. d/b/a Absolute Pediatric Therapy (“Absolute”) and Anthony Christopher

(“Christopher”) and for their Motion to Dismiss the appeal of Debtor LaDonna

Humphrey (“Humphrey”), state:

        1.    On February 28, 2020, Humphrey filed her Notice of Appeal and

Statement of Election appealing United States Bankruptcy Judge Ben Barry’s Order

granting the Trustee’s motion for approval of sale. (Dkt. No. 74, Bankruptcy).

        2.    On March 18, 2020, this Bankruptcy matter was opened in this District

Court to decide Humphrey’s appeal as stated above. (Dkt. No. 1)

        3.    On March 18, 2020, pursuant to Rule 8009 of the Rules of Bankruptcy

Procedure, this Court established a briefing schedule that set a deadline of April 6,

2020 for Appellant’s (Humphrey’s) brief to be due. (Dkt. No. 2).

        4.    Humphrey has violated this Court’s Scheduling Order and has not

timely submitted her Appellant’s Brief. (Dkt. No. 2). To date, Humphrey has not

filed any brief, motion for extension of time, or any pleading at all.




                                           1
2073728-v1
  Case 5:20-cv-05048-PKH Document 3           Filed 04/20/20 Page 2 of 3 PageID #: 32




        5.   Humphrey’s appeal should be dismissed with prejudice for her failure to

comply with the briefing schedule as outlined in the Court’s Scheduling Order. (Dkt.

No. 2). See FRBP 8009, 8011.

        WHEREFORE, movants pray that the Court grant their motion to dismiss,

that Humphrey’s appeal be dismissed with prejudice, and for all other proper and

equitable relief to which they may be entitled.

                                       Respectfully submitted,

                                        /s/ Bianca Rucker___________________
                                       Bianca Rucker
                                       Rucker Law PLLC
                                       One East Center St.
                                       Suite 215
                                       Fayetteville, AR 72701
                                       Chapter 7 Panel Trustee
                                       ruckerlaw@outlook.com

                                       AND

                                        /s/ Glenn S. Ritter
                                       Charles T. Coleman (80030)
                                       Glenn S. Ritter (2011146)
                                       WRIGHT, LINDSEY & JENNINGS LLP
                                       3333 Pinnacle Hills Parkway, Suite 510
                                       Rogers, Arkansas 72758-8960
                                       (479) 986-0888
                                       FAX: (479) 986-8932
                                       E-MAIL: gritter@wlj.com




                                          2
2073728-v1
  Case 5:20-cv-05048-PKH Document 3             Filed 04/20/20 Page 3 of 3 PageID #: 33




                             CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of April, 2020, a true and complete copy of

the foregoing was filed with the Clerk of the Court via the CM/ECF filing system

which will generate a Notice of Electronic Filing of the above pleading to all registered

CM/ECF Filing Users in the above-captioned case, including Debtor and the U.S.

Trustee. The foregoing has also been mailed to the following:

LaDonna Humphrey
11580 Farrar Road
Bentonville, AR 72713




                                          /s/ Glenn S. Ritter
                                         Glenn S. Ritter




                                            3
2073728-v1
